office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number release date conex-101778-19 uil the honorable brad sherman member u s house of representative sec_5000 van nuys boulevard suite sherman oaks ca attention ------------------------ dear representative sherman i am responding to your inquiry dated date on behalf of your constituent - -------------------- -----------------explained his wife was participating in her employer’s qualified_transportation_fringe benefit plan when she was fired at the time of her firing she had approximately dollar_figure of unused commuter benefits that were the result of her compensation reduction contributions -----------------is seeking clarification on how the transportation benefits are treated when an employee is fired if an employee chooses to receive a qualified_transportation_fringe instead of cash compensation the law treats the benefit as provided directly by the employer rather than purchased by the employee with the amount of the compensation reduction an employer may provide qualified_transportation_fringe_benefits only to individuals who are current employees of the employer when the qualified_transportation_fringe is provided sec_1_132-9 q a-5 therefore employers can’t continue providing qualified_transportation fringes to individuals who are no longer employees this rule applies regardless of whether the benefits are provided in addition to an employee’s regular compensation or under a compensation reduction agreement when an employee is fired compensation reduction amounts are not refundable to the employee this applies even though the employee’s contributions may exceed the actual qualified_transportation benefits the employer_provided to the employee as stated in sec_1_132-9 q a-14 this rule does not distinguish conex-101778-19 between employees who are fired or involuntarily terminated and those that quit their employment voluntarily employees who stop participating in an employer’s qualified_transportation benefit plan without cancelling their compensation reduction election cannot receive a refund of any amount in addition the terminated employee cannot use the funds for continued transportation_expenses i am sorry my response is not favorable but i hope this information clarifies the basis for the decision if you need more information please contact me or -------------------------- of my staff at -------------------- lynne a camillo chief employment_tax branch office of the associate chief_counsel employee_benefits exempt_organizations employment_tax sincerely
